DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Acknowledgment is made of the amendment filed 7/28/22.  Accordingly, the application has been amended.  
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-4,6-12 and all claims depending therefrom are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites “by way of the respective coupling holes included in the end blocks” which lacks antecedent basis in the claims as there is no previously recited respective coupling holes in the end blocks.  Additionally, the recite “with a filler material, an insulation material and a runny binding material”, it is unclear if the wall structure is filled with all three materials or a selection of at least one or one or more of the materials.  If the wall is filled with all three it is unclear how the wall can be filled with a filler material, insulation material and runny binding material all together.  Accordingly, the scope of the claim is confusing and unclear. 
Claim 3 recites ”the binding elements” which lack antecedent basis in the claims as there is no previously recited binding element in claim 1 causing confusion regarding the scope and meets and bounds of the claim.  Additionally, the claim recites “being tightened or in a similar manner” it is unclear what is encompassed by “in a similar matter” causing confusion regarding the scope and meets and bounds of the claim.
Claim 4 recites “wherein installing HVAC technology through the coupling holes included in the end blocks into the internal spaces of the basic elements” which is confusion.  It is unclear what is encompassed by the phrase “wherein installing”.  It appears that the claim would more clearly read “further comprising installing”, however it is unclear what applicant’s intention with the current claim language is.  Additionally, there is lack of antecedent basis in the claim for the phrase “the coupling holes included in the end blocks”.  Therefore, the scope and meets and bounds of the claim are unclear causing confusion.
Claim 6 recites “the connection piece”, however previous claim 5 recites “connection pieces”.  Therefore, it is unclear if the recitation “the connection piece with a hollow structure with thin walls” in claim 6 is intended to be the same as or in addition to the previously recited connection pieces of claim 5.  Additionally, it is unclear if the recitation “the connection pieces”  is intended to be plural, referring back to claim 5 from which it depends or if it is intended to refer to a single connection piece of the plural connection pieces of claim 5 or an additional new connection piece (as the previous claim 5 did not provide for a hollow structure with thin walls).  It is unclear what is encompassed by the recitation “the connection pieces with a hollow structure with thin walls” causing confusion regarding the meets and bounds of the claim.  
Additionally, the claim recites “installable on top of each other” it is unclear what is encompassed by “each other” what structure is referred by the phrase “each other” causing confusion regarding the scope of the claim.
Additionally, the claim recites the phrase “such as” which renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
 Claim 7 recites “the connection piece” it is unclear if this refers to the connection pieces of claim 5 or claim 6 causing confusion regarding the scope of the claim.
Claim 8 recites “wherein its” and “its end blocks”, it is unclear to what structure or element the claim term “its” is referring causing confusion regarding the scope of the claim.  Additionally, the claim recites “are made from a light metal, plastic, plastic or biocomposite, ceramic material and/or an organic material.  It is unclear if this is the same as or in addition to the “made from biocomposite comprising a reusable plastic material, bio based recycled material and/or bio degradable material recited in claim 5.  It is unclear the elements can be made of all the recited materials.  For example, how can it be made of both a light metal and a biocomposite comprising a reusable plastic material, bio based recycled material and/or bio degradable material.  
Claim 9 recites “through the internal spaces of the basic components and respective coupling holes”, however there is lack of antecedent basis for “respective coupling holes” causing confusion regarding the scope of the claim.
Accordingly, the claims will be examined as best understood.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-9,12 is/are rejected under 35 U.S.C. 102a1 as being anticipated by McIntosh (6050044).
Claims 1,3 (as best understood).  McIntosh discloses a method for assembling a wall structure with a plurality of mutually equal-sized and substantially thin-walled basic components (10), the method comprising: 
assembling the basic components in one or more vertical planes to form the wall structure by coupling the basic components to each other side by side and on top of each other with connection pieces (any or all of pieces 34,32,40,42,24), wherein the basic components are open at ends opposite in a lengthwise direction and have an open internal space (as noted in figure 3 and throughout the disclosure), wherein each of the basic components has an essentially round internal space (26) and an elongated form (as seen in the figures), 
wherein the connection pieces are capable of being connected with a first form locking joint to lengthwise coupling arrangements (34,32,40,42) present on each external side of the basic components, wherein the basic components and the connection pieces are made from biocomposite comprising a reusable plastic material, bio-based recycled material and/or biodegradable material (as noted at col. 4, lines 10-11); 
interconnecting the basic components with end blocks by the opposite ends of the end blocks, wherein at least one of opposite external surfaces of the end blocks is provided with a form locking surface and at least one of the external sides of the end blocks is provided with a groove corresponding in shape to the first form locking joint (as seen in the figures and noted throughout the disclosure).
Claim 2 (as best understood). A method according to claim 1, further comprising filling the wall structure, assembled from the basic components and the end blocks with the connection pieces, at least partially by supplying the internal spaces of the superjacent basic elements, by way of the respective coupling holes included in the end blocks, with a filler material (24, where elements 24 are received in the internal spaces as noted throughout the disclosure and figures), an insulation material and a runny binding material.
Claim 4 (as best understood).  A method according to claim 1, wherein installing HVAC technology through the coupling holes included in the end blocks into the internal spaces of the basic elements (where it is capable of having HVAC technology installed).
Claim 5. A module system for building purposes, said module system comprising a plurality of mutually equal-sized and substantially thin-walled basic components (10) for assembling one or more wall structures in vertical plane by installing the basic components in connection with each other side by side and on top of each other with connection pieces (any or all of pieces 34,32,40,42,24), the basic components, are open at ends opposite in a lengthwise direction (as seen in the figures where the ends are open) and have an open internal space (as seen in figure 3), wherein each of the basic components has an essentially round internal space (26) and an elongated form; 
the connection pieces, which are capable of being connected with a first form locking joint (32,34,40,42,44) to lengthwise coupling arrangements present on each external side of the basic components
end blocks (56) for coupling the basic components to each other by the opposite ends of the end blocks with a form locking surface (as seen in the figures and noted throughout the disclosure), the form locking surface is present on one or each opposite external surface of the end blocks, whereby the end blocks have at least one side provided with a groove (42’ or 34’) corresponding to the first form locking joint, 
wherein the basic components and the connection pieces are made from biocomposite comprising a reusable plastic material, bio-based recycled material and/or biodegradable material (as noted at least at col. 4, lines 10-11).
Claim 6.  A module system according to claim 5, wherein the connection piece, with a hollow structure with thin walls, has a first end, a stop (36 or 38), and a second end for coupling to each other the basic components (as seen in the figures), installable on top of each other in the wall structure, by mounting a first part on a top edge of the coupling arrangement, such as a lengthwise sliding groove, present on an external side of the underlying basic component, for installing the connection piece so as to protrude by its second end above an end block to be placed on top of the underlying basic component's top edge, and for setting the basic component to be mounted above the underlying basic component in position by a bottom edge thereof by pressing its coupling arrangement upon the connection piece's second end (as noted in the figures and throughout the disclosure).
Claim 7.  A module system according to claim 6, wherein the connection piece has a length of its stop matching a thickness of the end block (as seen in the figure 6).
Claim 8.  A module system according to claim 5, wherein its basic components, extending in the lengthwise direction thereof with a constant cross-section, end blocks are made from a light metal, plastic, plastic- or bio-composite, ceramic material and/or an organic material (Col. 4, lines 10-11).
Claim 9. A method according to claim 1, further comprising, bonding together the basic components with the end blocks in a vertical direction with binding elements (24) passing through the internal spaces of the basic components and respective coupling holes included in the end blocks (where elements 24 are received in the internal spaces of the basic components as noted in the figures and throughout the disclosure).
Claim 12.  A module system according to claim 5, wherein the basic components are bonded together with the end blocks in a vertical direction with binding elements (24) passing through the internal spaces of the basic components and respective coupling holes included in the end blocks (as noted int eh figures and disclosure where 24 is received in the internal spaces).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over McIntosh (6050044).
Claim 10. McIntosh discloses the method according to claim 1, but does not expressly disclose that each of the basic components has a cross-sectional dimension of 100 mm x 100 mm and a height of 200mm.  Instead McIntosh discloses that they are approximately 200mm by approximately 150mm by 500mm in height.  
At the time of the effective filing of the invention, it would have been an obvious matter of design choice to a person of ordinary skill in the art to modify the dimension to be the claims 100x100x200mm because applicant has not disclosed that the specified dimension provides an advantage, is used for a particular purpose, or solves a stated problem.  One of ordinary skill in the art, furthermore, would have expected McIntosh’s invention, and applicant' s invention to perform equally well with either dimensions taught by McIntosh or the claimed dimensions because both would perform the same function of assembly a wall from basic components equally well considering the disclosures.	Therefore, it would have been prima facie obvious to modify McIntosh to obtain the invention as specified in the claims because such a modification would have been considered a mere design consideration which fails to patentably distinguish over the prior art of McIntosh.
Additionally, it has been held that changes in sizes and proportions are obvious absent any unpredictable results.  see MPEP 2144.04.  In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955) and Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984)
Accordingly, one of ordinary skill in the art would have readily recognized that the dimensions could have been changed to achieve the predictable result of a desired size.
Claim(s) 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over McIntosh (6050044) in view of Sams (3292331).
Claim 11 (as best understood).  McIntosh discloses the method according to claim 2, but does not expressly disclose filling the wall structure with a filler material wherein the filler material is sand, an insulation material where the insulation material is polyurethane, and a runny binding material where the runny binding material is concrete.  However it is known in the art of construction of modular building components to at least partially fill internals paces with a runny binding material that is concrete.  For example, Sams discloses a method for assembling a wall structure that includes partially filling the internal spaces with a runny binder material that is concrete (as noted at col. 2).  Accordingly, at the time of the effective filing of the invention it would have been obvious to one or ordinary skill in the art to pursue known design options and modify the method of McIntosh to include at least partially filling the internal spaces with a runny binder filler materials that is concrete, to achieve the predictable result of a secure and stable wall.
Response to Arguments
Applicant’s arguments with respect to the claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 



Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA L LAUX whose telephone number is (571)272-8228. The examiner can normally be reached M-F 7:30-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Mattei can be reached on 571-270-3238. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JESSICA L. LAUX
Examiner
Art Unit 3635



/JESSICA L LAUX/           Primary Examiner, Art Unit 3635